 1

 2

 3

 4

 5

 6

 7

 8                                  UNITED STATES DISTRICT COURT

 9                            FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    LUIS MIGUEL GONZALEZ,                             Case No. 1:18-cv-00039-DAD-JDP
12                         Petitioner,                  ORDER APPROVING PETITIONER’S
                                                        APPLICATION FOR SUBPOENA DUCES
13             v.                                       TECUM
14    MICHAEL SEXTON,                                   ECF No. 32
15                         Respondent.
16

17            Petitioner Luis Miquel Gonzalez, a state prisoner, seeks a writ of habeas corpus under 28

18   U.S.C. § 2254. ECF No. 1. On December 2, 2019, petitioner filed an application for approval for

19   the U.S. Marshals’ Office to serve a subpoena duces tecum on Rita S. Barker, petitioner’s former

20   counsel. ECF No. 32. I approve this application and order the U.S. Marshals’ Office to serve

21   Rita S. Barker with the subpoena duces tecum filed at ECF No. 32-1 at 1-2.

22
     IT IS SO ORDERED.
23

24
     Dated:         December 3, 2019
25                                                      UNITED STATES MAGISTRATE JUDGE
26
27

28
                                                       1
 1   No. 206.

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                2
